Citation Nr: 0603164	
Decision Date: 02/03/06    Archive Date: 02/15/06	

DOCKET NO.  05-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans











INTRODUCTION

The veteran had active service from September 1961 to 
December 1964.  

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 decision of 
the Department of Veterans Affairs Regional Office in 
St. Louis, Missouri.  In that decision, the St. Louis RO 
denied service connection for type II diabetes mellitus, 
asserted to be secondary to in-service herbicide exposure.  

In a letter dated in October 2004, the RO in Wichita, Kansas 
notified the veteran of that decision.  Following receipt of 
notification of the determination, the veteran perfected a 
timely appeal with respect to the denial of his service 
connection claim.  


REMAND

In a memorandum received at the Wichita RO in August 2005, 
the veteran's representative explained that the veteran, who 
had recently contacted the representative's office, would be 
unable to attend a previously scheduled hearing in 
Washington, D.C. in September 2005.  Instead, the veteran 
wished to present testimony at a video conference hearing.  
Following receipt of this statement, the RO forwarded the 
document to the Board.  

A complete and thorough review of the claims folder indicates 
that no action has been taken on the veteran's request for a 
video conference hearing.  Further, at no time after the 
August 2005 statement has the veteran withdrawn his request 
for a video conference hearing.  Because the Board may not 
proceed with an adjudication of the issue on appeal without 
affording the veteran an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A.  
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2005).

Accordingly, further appellate consideration will be deferred 
as this case is REMANDED to the RO for the following action:  

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
video conference hearing at the RO before 
a VLJ.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

